Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ argument with regard to rejection by Roddis in view of Nantua and Official Notice is not persuasive. As stated in the rejection below Roddis teaches all limitation except the kind of magnet. Nantua teaches type of magnet that is of single pole nature. Examiner has provided another reference below that shows that the poles are provided in single manner and are provided in opposite direction (GB 1180359).
Applicants’ argument are moot in view of new rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, “a rotating mating ring”, unclear in view of what is stated in claim 1, line 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis (US20080050261A1) in view of Nantua et al (US. 20030057651A1).
Roddis discloses (e.g. figure 11) a rotary face seal with magnetic loading which sealingly couples a shaft to a housing, comprising: a stationary housing (e.g. 115) having a seat (inner diameter of 115), a cup (114), having an inwardly facing groove (e.g. groove having O-ring that contacts 112) and a central bore (e.g. center bore receiving 118), residing in the housing, a shaft (e.g. 118) located in the bore (figures), a seal case (e.g. case holding 113) residing between the cup and the shaft, an O-ring (e.g. O-ring that contacts 112) residing in the inwardly facing groove of the cup to sealingly interface the cup with the seal case providing a secondary seal and allowing axial movement of the seal case within and relative to the cup (figures shown this), a retaining ring (e.g. 31 in figure 11 that keeps entire seal assembly in an assembled state) connecting the cup to the seal case thereby preventing the seal case from becoming disengaged from the cup, a seal ring (e.g. 113) in communication with the seal case, a rotating mating ring (e.g. rotating mating ring in 116), having a seal face in communication with the seal ring (figure 11), the rotating mating ring rotating with the shaft (e.g. figure 11), a magnetic band (e.g. 112) disposed in the seal case (the seal case is the member holding 112), the magnetic band and the rotating mating ring being magnetically attracted to and pulled toward each other thereby providing a mechanical puller load assembly in the rotating mating ring thereby urging the seal case toward the rotating mating ring and the seal ring into sealing communication with the seal face of the rotating mating ring (paragraph 0099 teaches to have magnetic band). Regarding claim 2: Wherein rotation of the cup relative to the seal case when the sealing ring contacts the 
Roddis discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet with magnetic poles extending parallel with the central axis of the shaft and are on opposite axial faces of the magnetic band (this produces no produce eddy currents). Nantua teaches use of a single pole magnet or a multi-pole magnet disk. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band of Roddis be a single pole magnet where the poles extend in single directions as taught by Nantua to provide better magnetic attraction and having one type magnet or another magnet is considered to be art equivalent and interchangeable magnet elements.
Roddis and Nantu (Nantua teaches to have single poles oriented radially) discloses the invention as claimed above but fails to disclose that the poles are oriented axially oppositely. To .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Nantua.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Roddis to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua as applied to claims above, and further in view of Zheng et al (US20080042364A1). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Zheng teaches to have magnetic members that are magnetic rings. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Zheng, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua as applied to claims above, and further in view of Adams (US4795168). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Adams teaches to have magnetic member that is an annular band or annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Adams, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis (US20080050261A1) in view of Auto Peugot (GB1180359A).
Roddis discloses (e.g. figure 11) a rotary face seal with magnetic loading which sealingly couples a shaft to a housing, comprising: a stationary housing (e.g. 115) having a seat (inner diameter of 115), a cup (114), having an inwardly facing groove (e.g. groove having O-ring that contacts 112) and a central bore (e.g. center bore receiving 118), residing in the housing, a shaft (e.g. 118) located in the bore (figures), a seal case (e.g. case holding 113) residing between the cup and the shaft, an O-ring (e.g. O-ring that contacts 112) residing in the inwardly facing groove of the cup to sealingly interface the cup with the seal case providing a secondary seal and allowing axial movement of the seal case within and relative to the cup (figures shown this), a retaining ring (e.g. 31 in figure 11 that keeps entire seal assembly in an assembled state) connecting the cup to the seal case thereby preventing the seal case from becoming disengaged from the cup, a seal ring (e.g. 113) in communication with the seal case, a rotating mating ring (e.g. rotating mating ring in 116), having a seal face in communication with the seal ring (figure 11), the rotating mating ring rotating with the shaft (e.g. figure 11), a magnetic band (e.g. 112) 
Roddis discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet with magnetic poles extending parallel with the central axis of the shaft and are on opposite axial faces of the magnetic band (this produces no produce eddy currents). Auto Peugot teaches use of a single pole magnet with axially opposite poles (figure 2, column 2, 
Regarding claim 9:
Roddis disclose the invention as claimed above but fail to disclose the magnetic band is an annular ring. Auto Peugot teaches to have magnetic member that is an annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band to be an annular ring as taught by Auto Peugot, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Auto Peugot.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Roddis to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear. 
Claim 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Roddis and further in view of Auto Peugot.

Porges discloses the invention as claimed above but fails to disclose a magnetic band that is connected to the seal case and the magnetic band and the rotating mating ring being magnetically attracted to and pulled toward each other. Roddis a seal assembly (figure 2) with an attraction between sealing faces of sealing rings provided by magnet or springs (e.g. paragraph 
Porges and Roddis discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet and an annular ring.  Auto Peugot teaches to have magnetic member that is an annular ring and having single poles that are placed in opposite axial direction (figure 2). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet of Porges and Roddis to be an annular ring with single poles at axial opposite direction as taught by Auto Peugot, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings) and having poles in axial direction will provide better attraction force (see entire document of Auto Peugot).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porges, Roddis and Auto Peugot..
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Porges to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675